The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Oklahoma county on a charge of having possession of intoxicating liquor, and their punishment fixed at a fine of $50 and imprisonment in the county jail for 30 days for each of them.
In the case at bar, the information charged the defendants with the illegal possession of 17 gallons of whisky on the 20th day of April, 1927, in Oklahoma county, Okla. In case No. A-6808,45 Okla. Cr. 147, 281 P. 810, the defendants were charged with possession of a whisky still on the 20th day of April, 1927, in Oklahoma *Page 147 
county, Okla. Both charges arose out of the arrest of the defendants by the same officers. By agreement of the state and the defendants, both cases were tried at the same time to the same jury on the same evidence, and the record in each case is identical. The jury returned four verdicts, two against each defendant, and the court entered four judgments and sentences of 30 days' imprisonment and $50 fine against each of the defendants in the two cases. By agreement of the state and the defendants, the court instructed the jury orally.
The record in the case at bar being identical with the record in case No. A-6808, and the law applicable to the case being the same, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.